Citation Nr: 0615097	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  03-14 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD) 
and depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to July 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for an acquired psychiatric disorder, to 
include PTSD and depression.  

In March 2006, the veteran testified at a hearing before the 
Board.  A copy of the transcript of that hearing is of 
record.


FINDINGS OF FACT

1.  The veteran did not serve in combat while on active duty.

2.  The stressors on which the diagnosis of PTSD was based 
have not been corroborated.

3.  The veteran first manifested PTSD many years after 
service, and that disability is not related to a corroborated 
in-service stressor.

4.  The veteran is not shown to have any psychiatric disorder 
other than, including his currently diagnosed major 
depressive disorder with psychotic features, that is related 
to his service or any incident therein.



CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD and 
depression, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for a disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Such 
determination is based on an analysis of all the evidence of 
record and evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).  Service 
connection for certain chronic diseases, including psychoses, 
will be rebuttably presumed if they are manifest to a 
compensable degree within one year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2005).  


Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997) (and cases cited therein); Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).  In determining whether documents submitted by a 
veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).  The Board is not 
required to accept an appellant's uncorroborated account of 
his active service experiences.  Wood v. Derwinski, 1 Vet. 
App. 190, 192 (1991).

The veteran contends that he suffers from PTSD and depression 
as a result of the stresses of active service in Thailand 
during the Vietnam War.  These claims will be examined in 
turn.

A.  PTSD

At the outset, the Board notes that private treatment records 
and VA treatment records dated as recently as February 2005 
show that the veteran has been diagnosed with PTSD.  The 
remaining question before the Board, therefore, is whether 
the veteran's diagnosis is based upon verified stressors, 
entitling him to service connection.

The veteran's service personnel records reveal that the 
veteran served in the Air Force as a telephone switching 
specialist.  He was stationed in Thailand, and as a result of 
this service he received the National Defense Service Medal, 
the Vietnam Service Medal, and the Vietnam Campaign Medal.  
The veteran's awards are consistent with Air Force service in 
Thailand during the Vietnam War.  However, these awards are 
not indicative of combat.  His service medical records are 
negative for evidence of any psychiatric disability during 
service; his psychiatric evaluation at separation in May 1968 
was normal.  

The veteran submitted statements and testified regarding the 
claimed stresses of active duty, including constant rumors of 
large build-ups of enemy troops near his camp, and the fear 
of being overrun.  The veteran also reported that enemy 
planes often flew over the tree tops, just to make their 
presence known.  Another stressor cited by the veteran 
involved seeing orphaned children left to survive on their 
own.  The veteran cited his primary stressor, however, as 
being kidnapped by three unidentified individuals while 
visiting town alone one day, while out on "R & R."  The 
veteran stated that on that day, the city of Thakek, Laos, 
which was across the river from where the veteran was 
located, came under attack.  He reportedly took cover "until 
things quieted down," and then attempted to make his way 
back to the base.  As he was making his way back, he came 
across a Thai man who asked him where he was headed.  The man 
then told the veteran that he would show him the safer way to 
go, as the direction in which he had been headed involved 
"danger."  The veteran followed the man, and shortly 
thereafter, two other men dropped a net upon him.  The three 
men ushered the veteran to a boat, in which he was forced to 
lie down.  The veteran, realizing he needed to escape, began 
to cut a hole in the net with his pocket knife.  He 
eventually was able to make the hole large enough so that he 
was able to roll out of the boat into the water.  One of the 
men followed him into the water.  The veteran and this man 
struggled until the veteran was able to drown the man and 
make his escape.  He swam back to shore, and arrived at the 
base without further incident.  The veteran reported that he 
did not report this incident to anyone at the base, or to 
anyone else, out of shame, and fear of being punished for 
murdering one of the captors.  The veteran does not assert 
that his military duties otherwise included engaging in 
combat, and does not assert that his unit ever came under 
attack.

VA was unable to verify the veteran's stressors because the 
veteran did not indicate with any degree of specificity 
stressors capable of verification.  Rumors of enemy troop 
build-ups, and enemy planes flying overhead, are not capable 
of verification in this instance because the veteran did not 
specify a period of time in which these events occurred, nor 
does the veteran allege that any incidents occurred as a 
result of these rumors or planes flying overhead.  
Accordingly, these are not events likely to have been 
documented.  Similarly, orphaned children and the kidnapping 
incident are not verifiable stressors.  Events involving 
civilians are rarely documented, and the veteran himself 
testified that he did not report the kidnapping or murder to 
anyone.  Accordingly, there is no indication that a record of 
the event would exist.  While the Board is sympathetic to the 
veteran's reports of feeling afraid for his life, by the 
veteran's own testimony, it appears that neither the veteran 
nor his unit ever came under significant attack or were 
involved in combat.  

Thus, despite that the veteran has a current diagnosis of 
PTSD, service connection for PTSD is not warranted.  While 
the Board acknowledges that the circumstances of his service 
may have been stressful, the Board emphasizes that because 
the stressors upon which his diagnosis of PTSD was based have 
not been verified (are not capable of verification), the 
veteran is not entitled to service connection for PTSD.  

The Board has considered the veteran's assertions in 
adjudicating the issue on appeal.  However, as a layperson 
without ostensible medical training or expertise, he is not 
competent to render a probative opinion on a medical matter, 
such as whether he in fact suffers from service-related PTSD.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) (citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) ("a layperson is generally 
not capable of opining on matters requiring medical 
knowledge").  

In conclusion, the weight of the credible evidence 
demonstrates that the veteran does not have PTSD that was 
incurred in or aggravated by active service or that is 
related to service or to any corroborated incident therein.  
As the preponderance of the evidence is against the claim, 
the "benefit-of-the-doubt" rule is not applicable, and the 
Board must deny the claim. See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

B.  Depression

The veteran's service medical records are negative for 
evidence of any psychiatric disability during service; his 
psychiatric evaluation at separation in May 1968 was normal.  
The Board therefore finds that the weight of the evidence 
does not establish chronicity in this case.  38 C.F.R. § 
3.303 (2005).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
depression.  38 C.F.R. § 3.303(b).  The veteran asserts that 
although he began to experience symptoms of depression and 
anxiety shortly after his separation from service, he did not 
receive treatment for depression until June 1998, after he 
injured himself in a work-related accident.  The first post-
service clinical evidence of psychiatric treatment, however, 
is dated in April 2000, over three decades after the 
veteran's separation from service.  Treatment records dated 
in April 2000 show that the veteran reportedly injured 
himself on the job in May 1998, and that he had not worked 
since December 1998.  He was reportedly depressed over that 
situation.  The assessment was major depression, moderate.  
Subsequent treatment records show that the veteran received 
regular treatment for depression, and that he was admitted as 
in-patient in December 2000 for what was diagnosed as major 
depressive disorder with psychotic features.  Following his 
discharge later that month, the veteran continued to receive 
treatment through February 2005 for major depressive 
disorder, single episode, with history of psychotic symptoms, 
in partial remission.  At no time has any treating physician 
related the veteran's depressive disorder to his active 
service.

Here, the first post-service clinical evidence related to the 
veteran's current depressive disorder is dated in April 2000, 
more than 30 years after his separation from service.  In 
view of the lengthy period without treatment, there is no 
evidence that the veteran's depressive disorder manifested 
within one year of his separation from service, and he is 
therefore not entitled to presumptive service connection.  
38 C.F.R. § 3.309.  Similarly, there is no evidence of a 
continuity of symptomatology, and this weighs heavily against 
the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service).  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  See Degmetich, supra; Rabideau, supra.  
In this case, there is no evidence establishing a medical 
nexus between military service and the veteran's depressive 
disorder.  Thus, service connection is not warranted.  See 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Board has considered the veteran's assertions that his 
current depressive disorder is related to his service.  
However, as a layman, the veteran is not competent to give a 
medical opinion on causation or aggravation of a medical 
condition.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  The Board acknowledges that the 
veteran is competent to give evidence about what he 
experienced.  See e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in January 2003, June 2003, 
and February 2005; rating decisions in January 2002 and March 
2003; a statement of the case in March 2003; and a 
supplemental statement of the case in December 2004.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157, __ F.3d __, 
2006 WL 861143 (Fed. Cir. Apr. 5, 1996) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson,  19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the April 2005 
supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD and depression, is denied.



____________________________________________
DAVID P. HAVELKA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


